Citation Nr: 0703244	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-43 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 1981 decision that denied service connection for 
PTSD.

2.  Entitlement to an effective date earlier than February 
22, 2002, for an award of service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted an increased rating of 100 
percent for PTSD.

In November 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

During the November 2006 personal hearing, the veteran 
testified that the January 1983 confirmed rating decision 
affirming denial of the claim for PTSD was also incorrect.  
During the pendency of this appeal, however, the issue 
perfected for appellate review has consistently contemplated 
the October 1981 rating decision, not the January 1983 
confirmed rating decision.  As such, the Board, in its 
decision below, is limited to the issues perfected on appeal.  
If the veteran wishes to file a CUE claim for the January 
1983 confirmed rating decision, he may contact the RO.  In an 
effort to promote judicial efficiency, the Board will proceed 
to address the matters perfected for appellate review.


FINDINGS OF FACT

1.  The RO issued a rating decision in October 1981 
determining that service connection was not warranted for 
PTSD; the veteran did not appeal that decision within one 
year of being notified.

2.  The evidence of record does not show that the October 
1981 decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decisions; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.

3.  On February 22, 2002, the veteran filed a petition to 
reopen his claim for service connection for PTSD.

4.  The RO granted service connection in a January 2003 
rating decision, at which time an effective date of February 
22, 2002, was assigned.

5.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen prior to February 22, 2002.


CONCLUSIONS OF LAW

1.  The October 1981 rating decision, which denied service 
connection for PTSD, does not contain CUE.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).

2.  The criteria for an effective date earlier than February 
22, 2002, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) noted that a CUE claim is not a claim for 
benefits, but rather is a collateral attack on a final 
decision.  Thus, one requesting reversal or revision on the 
basis of CUE is not a claimant within the meaning of the VCAA 
and therefore, the notice and development provisions of the 
VCAA do not apply to claims based on CUE.

Regarding the claim for an earlier effective date, VA's 
duties have been fulfilled to the extent possible.  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  In what can be considered a fourth 
element of the requisite notice, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2003 and the November 2004 
statement of the case.  The veteran was told of the 
requirements to successfully establish an increased rating 
and earlier effective date, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  CUE

Laws and Regulations

In an October 1981 rating decision, the RO determined that 
service connection was not warranted for PTSD.  The veteran 
was advised of this decision and of his appellate rights, but 
he never appealed nor does he contend otherwise.  The October 
1981 decision, therefore, became final.  38 U.S.C.A. 7105; 38 
C.F.R. §§ 3.104, 3.105, 20.200, 20.302(a), 20.1103.  

A final RO decision generally may not be reversed or amended 
in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  Where evidence establishes CUE, the prior decision 
will be reversed or amended.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has stated 
that there are two requirements to establish a CUE claim: 1) 
the alleged error must have been outcome determinative; and 
2) the error must have been based upon the evidence of record 
at the time of the original decision.  Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is the kind of legal or factual error that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated "an incomplete record, factually 
correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

Law in Effect in 1981

In 1981, as it does now, applicable law provided that service 
connection may be granted for disability resulting from 
injury suffered or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  An organic 
disease of the nervous system will be recognized as service 
connected, although not otherwise established as incurred in 
service, if manifested to a degree of 10 percent or more 
within one year of separation from active service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).



Analysis

Based on a thorough review of the evidence, the Board does 
not find that there was any CUE in the October 1981 rating 
decision.  At the time of the October 1981 rating decision, 
the only evidence of record was the service medical records 
and private psychiatric evaluations from Drs. J.F.D., W.F.S., 
and R.H.N.

The service medical records did not contain any complaints, 
treatment, or findings of any psychiatric disability and 
psychiatric examination on separation was normal.  

The private psychiatric evaluations dated May 1971, March 
1977, and September 1980 diagnosed the veteran as having 
character disorder with strong paranoid features, depressive 
neurosis chronic, masked; and obsessive-compulsive 
personality with depressive trends and possible impaired 
abstract ability, respectively.  

The Board finds that the evidence before the RO at the time 
of the October 1981 rating decision consisted of no diagnosis 
or treatment of PTSD.  The first post service evidence of 
PTSD is dated March 1982.  Following a review of the evidence 
of record at that time, the RO stated in the decision that 
there was no indication of a psychiatric disorder while the 
veteran was on active duty status and there was no evidence 
of psychosis within the presumptive period following the 
veteran's discharge from active duty.  The Board cannot find 
CUE in that assessment.  The veteran did not have a current 
diagnosis in October 1981 of PTSD; and therefore there could 
be no medical nexus.  

Upon review of the examination and the entire claims file, 
the Board finds that there is no evidence supporting the 
veteran's claim concerning the October 1981 rating decision.  
The Board notes that any disagreement with how the facts were 
weighed/considered in the decision cannot rise to the level 
of being CUE.  Fugo at 44.  Additionally, the Secretary's 
failure to fulfill its duty to assist cannot serve as CUE.  

The Board sympathizes with the veteran's plight.  
Nonetheless, it finds that, in addition to having had the 
correct facts before it, the RO correctly applied the 
pertinent legal authority in its October 1981 decision that 
denied service connection for PTSD.  Inasmuch as the veteran 
has failed to establish, without debate, that the correct 
facts, as they were then known, were not before the RO; that 
the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the 
decisions would have been different, the Board must conclude 
that clear and unmistakable error in the RO's October 1981 
decision has not been established.  The claim of CUE in the 
RO's October 1981 denial of service connection for PTSD must 
therefore be denied.


II.  Earlier Effective Date

Laws and Regulations

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
The effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).


Analysis

In January 1983, the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of this 
decision and of his appellate rights by letter dated January 
26, 1983.  He did not appeal, and the January 1983 decision 
became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 
20.1103.

On February 22, 2002, the RO received a claim to reopen 
service connection for PTSD from the veteran.  The veteran 
was afforded VA psychiatric examination in December 2002.  In 
January 2003, the RO reopened the claim and granted 
entitlement to service connection for PTSD.  An effective 
date of February 22, 2002, the date of claim, was assigned 
for the grant of entitlement to service connection.

The effective date assigned to the grant of entitlement to 
service connection was based on the date of receipt of the 
claim to reopen.  See 38 C.F.R. § 3.400(r).  An earlier 
effective date in this case would thus require VA to construe 
a communication received earlier than February 22, 2002, as a 
claim to reopen.

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating intent to apply for a 
benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  In determining when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See 38 U.S.C.A. 
§ 7104(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).  

Following the final January 1983 rating decision, the Board 
can identify no claim to reopen service connection for PTSD 
received before February 22, 2002.  There is no 
correspondence from the veteran during the relevant period 
that mentions PTSD.  Even assuming that entitlement arose 
with the diagnosis of PTSD in October 1982, the date of 
receipt of claim in February 2002 was later.  See 38 C.F.R. 
§ 3.400(r).

The veteran argues that he should be granted an earlier 
effective date as he was diagnosed as having PTSD in 1982 and 
the October 1981 and January 1983 decisions were clearly 
erroneous.  As discussed above, however, there was no CUE 
found with the prior October 1981 decision and the January 
1983 decision is final.  Additionally, regarding the 
veteran's assertions that he was unable to file a claim for 
PTSD prior to February 2002, the Board is bound by the law 
and regulations applicable in this case.  Based on the 
pertinent law and the absence of any objective evidence to 
support his contentions, the date of receipt of the veteran's 
claim is the earliest effective date allowable by law.

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the February 22, 
2002 date of claim is the earliest possible date in 
determining an effective date in this case for the grant of 
service connection.  Thus, an effective date earlier than 
February 22, 2002, for service connection of PTSD is not 
warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

There is no clear and unmistakable error in the October 1981 
decision that denied service connection for PTSD; the appeal 
is denied.

Entitlement to an effective date earlier than February 22, 
2002, for the grant of entitlement to service connection for 
PTSD, is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


